Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office action is in response to the election filed on 12/20/2021.  
	Currently, claims 1-24 are pending with claims 13-24 being withdrawn as being drawn to a non-elected Group.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/20/2021 is acknowledged.

Claims 13-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	The office notes here that on the final line the applicant states “and into the group III-Nitride channel layer”, however, claims like 3 and 7 (as well as arguably some others), seem to be drafted so as to have the parent claim include embodiments where the source (or drain) never actually goes formally into the channel and is rather merely “extending into it” as in, it is extending towards it but might just stop right at the channel’s upper non-recessed surface (basically at what would normally be the heterointerface between barrier/channel layers) in an embodiment.  For now, as it is not entirely clear in this context whether the applicant intends for the claims to require the source or drain part to actually be inside of the channel layer the office will here hold the claim as indefinite pending review as this will create a situation where the claim construction is not reasonably certain.  The office notes that tightening up the claim here is easily done in many ways so as to be clear what is intended.  If the broader of the two possibilities is intended, then simply formally state “and into or to the group III” or something grammatically correct along those substantive lines.  If the narrower is intended something along the lines of “and extends in the group III” or similar can be used.  For now this likely will not affect the application of prior art below all that much or at all as there are literally hundreds of references available to anticipate the claims under the narrower recitation anyway, although under the broader interpretation that number balloons to likely thousands.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hagleitner et al. (“Hagleitner” US 2014/0124792 published 05/08/2014).
As to claim 1, Hagleitner shows a device in Fig. 1 comprising:
a substrate (see substrate 12; [0024]), 
a group III-N channel layer on the substrate (see channel 16 on 12; [0026]),
a group III-N barrier layer on the group III-N channel layer (see barrier of AlGaN 18 on the GaN channel layer 16; [0027]), the group III-N barrier layer comprising a higher bandgap than a bandgap of the group III-N channel layer (note AlGaN has higher bandgap than GaN due to the incorporation of Al), 
a source electrically coupled to the group III-N barrier layer (see source here made of part 28 taken along with part 24 on the right hand side under 28; [0030] and [0032]; note also the office can designate just part 24 on the right hand side here for an alternate designation of parts),
a drain electrically coupled to the group III-N barrier layer (see drain here made of part 26 taken along with part 24 on the left hand side under 26; [0030] and [0032]; note also the office can designate just part 24 on the left hand side here as an alternate designation of parts), 


As to claim 2, Hagleitner shows a device wherein:  the source is structured and arranged to extend at least through the group III- Nitride barrier layer and into the group III-Nitride channel layer toward a heterointerface (the office notes here that it is not clear in this context whether the applicant intends to mean that the source part extends through the barrier and into the channel “towards” a way lower down heterointerface, or if the applicant just means that this overall extension is just generally towards the heterointerface between channel and barrier layer numbered 152 in the application, here the office will interpret the claim such that any lower down heterointerface will do and note that the GaN layer 16 makes a heterointerface with AlN layer 14 therebelow and will then note that the source 28+right hand 24 region extends through barrier 18 and into 16 towards the heterointerface between 16/14); and the drain is structured and arranged to extend at least through the group III- Nitride barrier layer and into the group III-Nitride channel layer toward the heterointerface (the office notes that similar confusion around what the applicant intends for this claim to be limited to in this limitation as above is present but here the office will simply note that drain 26+left hand 24 region extends through 18 and into 16 towards the heterointerface between 16/14).   

As to claim 3, Hagleitner shows a device wherein:  the source is structured and arranged to extend at least through the group III- Nitride barrier layer and into the group III-Nitride channel layer to a heterointerface (note that the source structure 28+right hand 24 region is 
and the drain is structured and arranged to extend at least through the group III- Nitride barrier layer and into the group III-Nitride channel layer to the heterointerface (note that the source structure 26+left hand 24 region is extending at least through 18 and into 16 to the heterointerface between 18/16 which appears to be what the applicant intends here).  

As to claim 4, Hagleitner shows the device above wherein: the group III-Nitride barrier layer includes an upper surface and a lower surface (see upper and lower surface of 18); the source is structured and arranged to extend vertically through the upper surface of the group III-Nitride barrier layer (note the overall source 28+right hand 24 portion is extending vertically through the upper surface of the barrier layer overall), through the lower surface of the group III- Nitride barrier layer (note that 28+right hand 24 portion extend through the lower surface of 18), and through an upper surface of the group III-Nitride channel layer (note 28+right hand 24 portion extends through the top surface of 16); and the drain is structured and arranged to extend vertically through the upper surface of the group III-Nitride barrier layer (note that the overall drain 26+left hand 24 portion is extending vertically up through the upper surface of 18), through the lower surface of the group III- Nitride barrier layer (see the overall drain 26+left hand 24 portion is extending through the lower surface of 18), and through an upper surface of the group III-Nitride channel layer (see the overall drain 26+left hand 24 portion is extending through upper surface of 16).

As to claim 5, Hagleitner shows the device above wherein: the source is structured and arranged to extend vertically through the upper surface of the group III-Nitride barrier layer 

As to claim 7, Hagleitner shows the device above wherein: the source is structurally arranged and configured to have a vertical depth of 90% to 110% of a thickness of the group III-Nitride barrier layer (note here the office will designate a non-total depth of the source 28+right hand side 24 portion such that it is 100% of the total thickness of 18; the office also notes here as an alternate grounds of rejection that as the “source” here appears to include “source regions” generically the office can here designate just a part of the right hand part 24 divied up in portions that will otherwise meet all these limitations literally based on the arbitrary regions designated of 24 and note this can be done for the drain as well below); and the drain is structurally arranged and configured to have a vertical depth of 90% to 110% of a thickness of the group III-Nitride barrier layer (note here that the drain that is 26+left hand 24 portion together has a non-total vertical depth that is 100% of the total vertical thickness of 18; note additionally the alternate grounds of rejection analogous to that of the source just above).  


the group III-Nitride barrier layer includes an upper surface and a lower surface (note upper and lower surface of 18); 
the source is structured and arranged to have a lower surface (see lower surface of the part 28+right hand 24 portion which will be the lower surface of the right hand portion 24, here inclusive of the upward curving sidewall thereof); 
the drain is structured and arranged to have a lower surface (see lower surface of 26+left hand 24 portion which will be the lower surface of 24’s left hand portion, here inclusive of the upward curving sidewall thereof); 
the lower surface of the source is vertically below the lower surface of the group III-Nitride barrier layer (note that the lower surface of the source 28+right hand 24 portion is vertically below the lower surface of the barrier layer 18); and 
the lower surface of the drain is vertically below the lower surface of the group III- Nitride barrier layer (note the lower surface of the drain 26+left hand 24 portion is vertically below the lower surface of the barrier layer 18).

As to claim 9, Hagleitner shows a device, wherein: the lower surface of the source is on a heterointerface(the office is not sure if this claim is here correctly drafted, or if this claim will be correctly drafted once the issue under 35 U.S.C 112(b) noted above is addressed, but for now this art appears to literally address the limitations anyway as the lower surface of the source 28+right hand portion of 24 has the right hand portion of 24’s lower surface “on” the heterointerface of 16/18 where it is curved upwards); and the lower surface of the drain is on the heterointerface (note similarly the lower surface of 26+left hand 24 portion has its lower surface “on” the heterointerface of 16/18 where it is curved upwards; the office notes here that 

As to claim 10, Hagleitner shows a device, wherein: the lower surface of the source is within a heterointerface (the lower surface of the source 28+right hand portion of 24 has the right hand portion of 24’s lower surface “within” the heterointerface of 16/18 where it is curved upwards); and the lower surface of the drain is within the heterointerface (note similarly the lower surface of 26+left hand 24 portion has its lower surface “within” the heterointerface of 16/18 where it is curved upwards).

Regarding claim 11, it is noted that this reference also likely has the corners of 32 acting as a gate field plate at least a bit, but the office will treat this as not being formally recognized within the reference for now.  


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nuefeld et al. (“Nuefeld” US 2021/0043750 dated 01/13/2017).
As to claim 1, Nuefeld shows a device comprising: 
a substrate (see substrate 110; [0052]); 
a group III-Nitride channel layer on the substrate (see channel layer 114 on 110; [0053]); 

a source electrically coupled to the group III-Nitride barrier layer (source 121; [0037]); 
a gate electrically coupled to the group III-Nitride barrier layer (see gate 123 coupled to 116; [0037]); and 
a drain electrically coupled to the group III-Nitride barrier layer (note drain 122; [0037]), 
wherein at least one of the source and the drain are structured and arranged to extend through the group III-Nitride barrier layer and into the group III-Nitride channel layer (note 121 and 122 are going through 116 into 114).  


As to claim 6, Neufeld shows a device wherein:  the gate is structured and arranged to extend at least partially through the group III-Nitride barrier layer (see the gate being arranged to extend through 116 at least partially in Fig. 1).  

Note that Neufeld shows many other features of claims but the office will not here repeat other rejections already made to not duplicate rejections.  


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Saito et al. (“Saito” US 2006/0054924 published 03/16/2006).  

a substrate (see substrate S1; [0053] introduces the part that carries over to Fig. 6; 
a group III-Nitride channel layer on the substrate (channel 1; [0053] introduces the part that carries over); 
a group III-Nitride barrier layer on the group III-Nitride channel layer (see barrier layer 2; [0053] introduces the part that carries over), the group III-Nitride barrier layer comprising a higher bandgap than a bandgap of the group III- Nitride channel layer (note the barrier layer includes AlGaN having Al incorporated which leads to a higher bandgap than the GaN in the channel layer; [0053] discusses this and which carries over to Fig. 6); 
a source electrically coupled to the group III-Nitride barrier layer (see source 15; [0054] introduces this part and it carries over to Fig. 6; note this can be alternately designated along with the source part of the layers therearound 15; 
a gate electrically coupled to the group III-Nitride barrier layer (note the gate 11; [0054] introduces this part and which carries over to Fig. 6); and 
a drain electrically coupled to the group III-Nitride barrier layer (see drain 16; [0054] introduces this part and it carries over to Fig. 6; note this can be alternately designated along with the drain part of the layers therearound 16), 
wherein at least one of the source and the drain are structured and arranged to extend through the group III-Nitride barrier layer and into the group III-Nitride channel layer (note the layers 15 and 16 extend through the barrier layer 2 and into the channel layer 1).





Note that Saito shows many other features of claims but the office will not here repeat other rejections already made to not duplicate rejections.  


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomoto et al. (“Nomoto” Nomoto, K. “Remarkable Reduction of On-Resistance by Ion Implantation in GaN/AlGaN/GaN HEMTs with Low Gate Leakage Current” IEEE Elec. Dev. Lett. Vol. 28, No. 11, 11/2007 pp. 939-941).
As to claim 1, Nomoto shows a device comprising: 
a substrate (see sapphire substrate in the lower figure 4 embodiment to which all references below will be made unless otherwise noted; section II of page 939 describes the basic setup of the embodiments); 
a group III-Nitride channel layer on the substrate (see the 2 um of GaN as channel layer on the sapphire noted above); 
a group III-Nitride barrier layer on the group III-Nitride channel layer (see the AlGaN 25 nm barrier layer on the GaN channel layer noted above), the group III-Nitride barrier layer comprising a higher bandgap than a bandgap of the group III- Nitride channel layer (note the AlGaN barrier layer incorporates Al and thus has a higher bandgap than the bandgap of the GaN channel layer); 
a source electrically coupled to the group III-Nitride barrier layer (see the source on the left hand side having a source terminal and a source implant); 
a gate electrically coupled to the group III-Nitride barrier layer (note the gate coupled to the barrier); and 

wherein at least one of the source and the drain are structured and arranged to extend through the group III-Nitride barrier layer and into the group III-Nitride channel layer (note the implants of both the source and drain overall structures extend into the channel layer after extending through the barrier layer).  


As to claim 12, Nomoto shows a device wherein a structural arrangement and configuration of the source and the drain reduces ON- state resistance RDS(on) by 4% - 40% (note that the Ron of the 80keV embodiment is a reduction of around 1.6 ohm-mm out of 5.9 total ohm-mm of a comparable device or around 27%).  

Note that Nomoto shows many other features of claims but the office will not here repeat other rejections already made to not duplicate rejections.  


Conclusion
The office notes here for the applicant that while no claims are particularly close to being allowed just now (there are hundreds of references that anticipate most of the claims directly at present) the office does note for the applicant that no anticipatory reference or very combinable combination under 35 U.S.C 103 has been found for the entire disclosure and so eventually it is likely a patent can be obtained.  For now it seems the best suggestion the office can make is to pick a direction to take the application as there are plenty available, while ensuring to overcome all of the references 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  












/GRANT S WITHERS/               Primary Examiner, Art Unit 2891